DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 6 September 2022. No claims have been cancelled, claims 1, 8-9, 17-18, and 20 have been amended, and no new claims have been added. Therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the drawing objection(s); therefore, the Examiner maintains the objection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 63/067,455, filed on 19 August 2020, is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.84 or 1.152 for the reasons indicated below. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The replacement drawing sheets submitted 6 September 2022 appear no different than the original filed drawings – gray-scale may have been used instead of an actual color drawing; however, various details of at least Figs. 4A-4E are not discernable, reproducible in black and white, or distinct.
MPEP § 608.02(V) indicates the drawing standards of 37 CFR 1.84, including in part:
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
And 
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

At least Figs. 4A-4E appear to each include text on a shaded or grayscale background such that some text and/or features are not discernable. For examples, but not intended to be all-inclusive:
the text at Fig. 4A including “Indomitable Families …” is gray or indistinct such that it does not appear to reproduce (this portion OCRs as “[a crude word] N Nanette
SOG SUS Se dew Da Se OE Se AEE
Sa SP GAA AA PE fogs pe”. Further, the last line of text in this area (there appears to be 3 lines of text) is too small.
At Fig. 4A, the box/area that appears to read “Member Login” is otherwise indistinguishable; additionally, the white text on gray background and on gray text on white background appears indistinct.
At Fig. 4 A, the 2 lines of text at the bottom of the page appears to be too small, not clear, and not reproducible.
Similarly, at Figs. 4B-4E, the white text on gray background and on gray text on white background appears indistinct and/or not reproducible.
The bottom box or area (apparently with controls, such as a pause button or box – in the middle position) is unreadable or indistinct.

Claim Interpretation
Independent claims 1, 9, and 18 each recite “wherein the reward relates to a good or a service that the participant needs to reduce a risk of recidivism in the participant”; however, the term “need” (and/or its derivations) as in what someone (i.e., a participant) “needs to reduce a risk of recidivism” is not explained in the specification. What someone “needs” is, strictly speaking, an absolute term in that it is required and the result is impossible to achieve without that “needed” item or thing. But the light of the specification appears to indicate that goods or services that may be provided (e.g., via redemption) may be helpful or beneficial to the participant in avoiding recidivism, but not necessarily “needed” in the strict meaning of the term (see, e.g., Applicant ¶ [44] indicating rewards categories of services related to grooming, transportation, and entertainment). Therefore, the term “participant needs” is being interpreted as including or encompassing goods or services that are considered beneficial (rather than absolutely needed).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-8), method (claims 9-17), and a computer program product comprising a non-transitory computer-readable medium (claims 18-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a system for managing and reducing recidivism in a participant, the system comprising: a processor configured to: receive data that relates to a compliance of the participant with a mandate imposed on the participant by an authority as a result of a previous behavior by the participant; compute an amount of reward points to increase or decrease a balance of reward points associated with the participant based on the compliance; update the balance of reward points based on the computed amount of reward points; receive a request to redeem a reward for the participant that requires at least a threshold of reward points for redemption of the reward, wherein the reward relates to a good or a service that the participant needs to reduce a risk of recidivism in the participant; and determine whether the balance of reward points associated with the participant exceeds the threshold.
Independent claim 9 is directed to a method for managing and reducing recidivism in a participant, the method comprising the same activities as indicated for claim 1 above; therefore, claim 9 is analyzed in the same manner as claim 1 above. Independent claim 18 is directed to a computer program product for managing and reducing recidivism in a participant, the computer program product comprising: a non-transitory computer-readable medium storing executable instructions that, when executed by a processor, configure the processor to perform the same activities as indicated for claim 1 above; therefore, claim 18 is analyzed in the same manner as claim 1 above.
Dependent claims 2-6, 8, 10-17, and 19-20 appear to be encompassed by the abstract idea of the independent claims since they merely indicate providing a notice of points deficiency when the points balance is less than the threshold (claims 2 and 10), providing information related to redemption when the balance is greater than the threshold (claims 3 and 11), providing notice if the mandate is not complied with (claims 4 and 12), adding a supplemental mandate (claims 5 and 13), the supplemental mandate or mandate being a judicial sector or social program mandate, or both (claims 6, 14, and 19), redemption being for a good, service, or both at a vendor (claims 8, 17, and 20), and/or increasing or decreasing the points balance at update based on the reward points (claims 15-16).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of a reward program for performing mandated activities; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the Certain methods of organizing human activity (e.g. … commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, … and/or managing personal behavior or relationships between people such as social activities, teaching, and following rules or instructions) grouping of subject matter:
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a system, the system comprising: a processor (at claim 1), using a computer program product for managing and reducing recidivism in a participant, the computer program product comprising: a non-transitory computer-readable medium storing executable instructions that, when executed by a processor, configure the processor to perform the activities (at claim 18, and claim 7). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity, and/or generally linking the judicial exception to a technological environment by use of a generic computer.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. Applicant ¶¶ 31, 33, and 62, as submitted, each indicate that merely a general-purpose computer is required to implement the claimed activity.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taffer et al. (U.S. Patent Application Publication No. 2021/0295368, hereinafter Taffer) in view of Sloas et al., Assessing the Use and Impact of Points and Rewards across Four Federal Probation Districts: A Contingency Management Approach, Vict Offender 2019; 14(7):811-831 (doi: 10.1080/15564886.2019.1656691), dated 3 September 2019, downloaded from https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7545962/ on 12 June 2022 and in further view of Hill et al. (U.S. Patent Application Publication No. 2016/0315836, hereinafter Hill).

Claim 1: Taffer discloses a system, the system comprising: a processor configured to (see Taffer at least at, e.g., ¶ 0052 and Fig. 4; citation by number only hereinafter):
receive data that relates to a compliance of the participant with a mandate imposed on the participant by an authority (0020, “such as one reward point for each dollar spent using a particular credit card”);
compute an amount of reward points to increase or decrease a balance of reward points associated with the participant based on the compliance (0020, reward value dependent on category);
update the balance of reward points based on the computed amount of reward points (0024, “The profile may also be automatically updated when there is a change in the value of the reward points available for redemption. The change in the value of the reward points available for redemption may occur when the user purchases items using a credit card associated with the reward account.”);
receive a request to redeem a reward for the participant that requires at least a threshold of reward points for redemption of the reward, wherein the reward relates to a good or a service that [is of benefit to] the participant (0020, “if a user has accumulated at least 5000 reward points in his or her reward program account, then the user may request redemption of the available reward points”, 0021, “deposit of cash balance”, “purchase gift card”, and/or “the user may redeem available reward points towards a merchandise purchase. The merchandise available for purchase may be limited to very few categories, such as electronics, home, travel, and accessories, etc.”); and
determine whether the balance of reward points associated with the participant exceeds the threshold (0020, “if a user has accumulated at least 5000 reward points in his or her reward program account, then the user may request redemption of the available reward points”).
Taffer, however, does not appear to explicitly disclose the system being for managing and reducing recidivism in a participant, the mandate imposed by authority being as a result of a previous behavior by the participant, and wherein the reward relates to a good or a service that the participant needs to reduce a risk of recidivism in the participant. Sloas, though, teaches indicating “Contingency Management (CM) is an evidence-based treatment using principles of operant conditioning and behavioral strategies demonstrating strong positive results”, that “CM has been studied extensively in substance abuse treatment programs as a means of reinforcing desired behaviors, such as negative drug tests and engagement in treatment services”, and that “In justice settings, rewards have mixed results depending on the different techniques for delivering rewards and/or sanctions, or some combination of the two, and the way in which the methods are measured” (Sloas at 1-2 of the PDF, the Examiner noting that pagination of/to the original publication does not appear to be provided, and Sloas as citing to various references) and that in parole settings, “Most efforts emphasize punishments for negative behaviors, although incentives for rewarding positive behaviors are generally mentioned. The Hawaii HOPE presented a modified approach to graduated sanctions with the use of a judge to dispense the sanctions at weekly court hearings, use of frequent and scheduled drug testing, and opportunities for the judge to swiftly respond to the client’s behavior. This is known as swift and certain, given that the approach is to have a structured response with an authority figure (judge).” (Id. at 3-4) Therefore, the Examiner understands and finds that offering rewards for managing and reducing recidivism via mandate(s) imposed by authority being as a result of a previous behavior by the participant is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to attempt to reduce judicial recidivism.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the rewards of Taffer with the judicial recidivism management of Sloas in order to offer rewards for managing and reducing recidivism via mandate(s) imposed by authority being as a result of a previous behavior by the participant in order to attempt to reduce judicial recidivism.
The rationale for combining in this manner is that offering rewards for managing and reducing recidivism via mandate(s) imposed by authority being as a result of a previous behavior by the participant is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to attempt to reduce judicial recidivism as explained above.
Taffer in view of Sloas, however, does not appear to be explicit regarding that the reward relates to a good or a service that the participant needs to reduce a risk of recidivism in the participant. Hill, though, teaches a “content management platform [that] may be implemented within, or among, one or more computing components/devices included within a computing environment maintained within a correctional facility or environment, e.g., a jail, prison, juvenile detention center,” etc. (Hill at 0020) as related to recidivism rates (Hill at 0003, 0048), and “designed to create incentives for users to engage in content that is more academically and socially beneficial or has been statistically proven to reduce recidivism, decrease anti-social behavior, improve societal relations, and other socially beneficial outcomes” (Hill at 0054), Therefore, the Examiner understands and finds that redeeming rewards for goods or services to help reduce a participant recidivism risk is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to be more effective at reducing recidivism.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the rewards of Taffer in view of Sloas with the reward redemption of Hill in order to be able to redeem rewards for goods or services to help reduce a participant recidivism risk so as to be more effective at reducing recidivism.
The rationale for combining in this manner is that redeeming rewards for goods or services to help reduce a participant recidivism risk is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to be more effective at reducing recidivism as explained above.

Claim 3: Taffer in view of Sloas in further view of Hill discloses the system of claim 1, wherein the processor is further configured to provide information related to redemption of the reward to a user of the system if the balance of reward points is equal to or greater than the threshold (Taffer at 0020). 

Claim 5: Taffer in view of Sloas in further view of Hill discloses the system of claim 4, wherein the processor is further configured to add a supplemental mandate for the participant to complete (Sloas at 4, sanctions, such as up to 30 days in jail, and the individual having to appear in court) 

Claim 6: Taffer in view of Sloas in further view of Hill discloses the system of claim 5, wherein the supplemental mandate comprises a judicial sector mandate, a social program mandate, or both (Sloas at 1-4). 

Claim 7: Taffer in view of Sloas in further view of Hill discloses the system of claim 1, further comprising a non-transitory computer-readable medium storing executable instructions configured to configure the processor when executed (Taffer at 0052, Fig. 4). 

Claim 8: Taffer in view of Sloas in further view of Hill discloses the system of claim 1, wherein the reward is redeemable at a physical location for receipt by the participant of a good, a service, or both, provided by a vendor (Hill at 0020, 0048, 0054, any provider of the services indicated being a vendor, and any location at which the redemption is made being the physical location; as combined above and using the rationale as at the combination above).

Claims 9, 11 ,13-14 and 17-20 are rejected on the same basis as claims 1, 3, and 5-8 above since Taffer discloses a method for managing and reducing recidivism in a participant, the method comprising the same activity as at claims 1-8 above (for claims 9-14 and 17), and a computer program product for managing and reducing recidivism in a participant, the computer program product comprising: a non-transitory computer-readable medium storing executable instructions that, when executed by a processor, configure the processor to perform the same activities as at claims 1, 6, and 8 above (for claims 18-20). 

Claim 15: Taffer in view of Sloas in further view of Hill discloses the method of claim 9, wherein the updating the balance of reward points comprises increasing the balance of reward points based on the computed amount of reward points (Taffer at 0024). 

Claim 16: Taffer in view of Sloas in further view of Hill discloses the method of claim 9, wherein the updating the balance of reward points comprises decreasing the balance of reward points based on the computed amount of reward points (Taffer at 0024).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taffer in view of Sloas in further view of Hill and in still further view of Roy et al. (U.S. Patent Application Publication No. 2019/0130429, hereinafter Roy)

Claims 2 and 10: Taffer in view of Sloas in further view of Hill discloses the system and method of claims 1 and 9, but does not appear to explicitly disclose wherein the processor is further configured to provide a notice of a point deficiency to a user of the system if the balance of reward points is less than the threshold. Roy, however, teaches activity-based rewards (Roy at 0003, 0025) and providing an activity tracker interface that shows the activity level, threshold required, and the points earned, such that, in the example indicated, “the user requires an additional fifty-eight points prior to earning a reward” (Roy at 0132, Fig. 6). Therefore, the Examiner understands and finds that providing notice of a point deficiency is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to indicate the activity and points the user will need to generate in order to redeem.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the rewards of Taffer in view of Sloas and in further view of Hill with the deficiency display of Roy in order to provide notice of a point deficiency in order to indicate the activity and points the user will need to generate in order to redeem.
The rationale for combining in this manner is that providing notice of a point deficiency is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to indicate the activity and points the user will need to generate in order to redeem as explained above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taffer in view of Sloas in further view of Hill and in still further view of Falor et al. (U.S. Patent Application Publication No. 2019/0034948, hereinafter Falor)

Claim 4: Taffer in view of Sloas in further view of Hill discloses the system of claim 1, but does not appear to explicitly disclose wherein the processor is further configured to provide a notice to a user of the system if the participant has not complied with the mandate. Falor, however, teaches a task- or activity-based reward program where “the task engine 220 does not reward … for the portion of … task that was not actually completed…. [and] the task engine 220 may provide a notification to the client device 110 to instruct … in order to complete the other portions of the … task” and may also modify the rewards “to motivate the provider to complete the incomplete portion” (Falor at 0033). ). Therefore, the Examiner understands and finds that providing notice if or when a participant has not completed a task or mandate is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to motivate the participant to complete the task or mandate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the rewards of Taffer in view of Sloas in further view of Hill with the notification of Falor in order to provide notice if or when a participant has not completed a task or mandate in order to motivate the participant to complete the task or mandate.
The rationale for combining in this manner is that providing notice if or when a participant has not completed a task or mandate is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to motivate the participant to complete the task or mandate as explained above.

Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive.

Applicant first argues the drawing objections and that Applicant “submitted … black and white line drawings” (Remarks at 10); however, the drawings submitted are the same images, just printed in grayscale and are just as unreproducible, unreadable, and/or not distinct in contrast as the original drawings. The Examiner pointed to more specific areas above in maintaining the objections. The Examiner reminds applicant, that “black” means BLACK, not light gray.

Applicant then argues the 101 rejections, first alleging that “the Office Action has not provided any supportive explanation for the conclusion that ‘the claims are found to be directed to an abstract idea’" (Id. at 11, the argument continuing on 12). However, the rejection details which aspects, and the specific phrasing, that represent (i.e., indicate reciting of) the abstract idea (i.e., the non-underlined portions of the claim as indicated at the rejection) (Step 2A, Prong 1), the rejection then also specifically indicates which aspects are elements that are considered additional to the abstract idea (i.e., the underlined portion of the claims) (Step 2A, Prong 2). Applicant asserts that the amendment (i.e., “the reward relates to a good or a service that the participant needs to reduce a risk of recidivism in the participant”) integrates the idea into a practical application (Id. at 12). However, this is part of the abstract idea - a reward program for performing mandated activities is really just in the instant claims providing help, assistance, or incentive to not participate in the type of activity or activities that resulted in the mandate. The reward program is merely a form of “carrot” from the “carrot and stick” metaphor of how to induce or cause desired behavior.
Applicant then asserts that the same amendment of “the reward relates to a good or a service that the participant needs to reduce a risk of recidivism in the participant” is also the inventive concept (Id. at 13); however, as noted above, this is merely part of the abstract idea, not an additional element that is considered at Step 2B analysis.

Applicant then argues the 103 rejections, implying or alleging (apparently) that the reward program of Sloas was unpredictable in producing positive results and therefore should not be combined with Taffer (Id. at 15, “in view of at least the unpredictability of the field and the poor results obtained by Sloas, the person having ordinary skill in the art would not have been motivated to have combined Taffer with Sloas or to have modified Taffer based on Sloas, because such an approach would not have produced predictable results”). However, the more positive results of the rewards are found in Taffer (as cited to), and the combination with Sloas (and now also with Hill) results in improvement by focusing the rewards to/on those persons that would possibly benefit more – i.e., in order to attempt to reduce judicial recidivism (as stated at the rejection). It is the application of Taffer in the area of recidivism prevention, as per Sloas, that is considered the improvement. Achieving a particular recidivism rate is not required by the claims and is not the goal or improvement of the combination. Furthermore, Hill is also now combined with Taffer and Sloas (for the goods or services as reducing recidivism risk) and specifically recites “incentives … [that have] been statistically proven to reduce recidivism” even if actual reduction were somehow required. Therefore, the Examiner is not persuaded by Applicant’s argument(s).

Applicant then relies on the same argument for the remaining claims, and for the same reasons as indicated above, the Examiner is not persuaded.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Eric J. Wodahl; Brett Garland; Scott E. Culhane; William P. McCarty, "Utilizing Behavioral Interventions to Improve Supervision Outcomes in Community-Based Corrections," Criminal Justice and Behavior 38, no. 4 (April 2011): 386-406-412, indicating “Two types of strategies have emerged for increasing offender compliance with supervision conditions. The first, and most commonly used, type is deterrent-based strategies.” (at 387), and “Behavioral strategies represent a second approach” (at 388), including that “Reinforcements are meant to increase the likelihood or frequency of a desired behavior through the "judicious use of rewards" (Lester et al., 2004, p. 67)” (Id.).
Postrel (U.S. Patent Application Publication No. 2005/0021400) describes a reward system with various reward accounts indicated, balances tracked and updated and notifications sent regarding balances, updates, points available before and after transaction, etc. (see at least 0030, 0034-0041).
Williams et al. (U.S. Patent No. 10,580,028, hereinafter Williams) describes a rewards system providing notice to a customer when the reward account balance is insufficient to complete a transaction (see, e.g., Williams at column:lines 7:47-8:3).
Hust (U.S. Patent Application Publication No. 2015/0132729) indicates
[0007] The invention described is … comprised of a user interface and components that act together as a system to actively change the behavior of any person or body that may find themselves in a recidivistic state. It further differs in that any measurements are of a subjective nature, designed to support consistent improvement of behavior, thus reducing recidivism. It further differs in that it offers an intrinsic reward system, that assists individuals by replacing the rewards available through recidivism with rewards available via applications of the strategies available in the invention.
[0008] Accordingly, several objects and advantages of the invention follow. The invention enables individuals to access assistance at any time, at their convenience. The invention enables users to better communicate events, challenges, goals, and setbacks to individuals and bodies that can assist in reducing recidivism. The invention enables treatment providers to monitor an individual's success in a non-invasive manner. The invention allows care providers and institutions to consistently improve care through subjective feedback measurements.

Lonsdale, Joe, Align Incentives to Solve Recidivism, Medium.com [online], dated 15 May 2018, retrieved from https://medium.com/8vc-news/the-healing-game-3faa3eb79379 on 30 November 2022, describes recidivism reduction programs that include incentives and rewards.
Lamberti, J. Steven, Preventing Criminal Recidivism Through Mental Health and Criminal Justice Collaboration, Psychiatryonline.com [online], Published Online:15 Jul 2016 https://doi.org/10.1176/appi.ps.201500384, retrieved from https://ps.psychiatryonline.org/doi/full/10.1176/appi.ps.201500384 on 30 November 2022, indicating that “This article presents a six-step conceptual framework for optimal mental health–criminal justice collaboration to prevent criminal recidivism among individuals with serious mental illness who are under criminal justice supervision in the community. Combining best practices from each field, the stepwise process includes engagement, assessment, planning and treatment, monitoring, problem solving, and transition. Rationale and opportunities for collaboration at each step are discussed.” (at Abstract, see also pp. 1209-1210, where “Rewards and graduated sanctions” are discussed)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622